Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment

This Office Action is responsive to Applicant’s amendment and request for reconsideration of application 16/512,159 filed on January 26, 2021.

Response to Arguments

Applicant’s arguments have been fully considered but are not persuasive:
Applicant argues: Hyde merely describes causing a mobile device to enter a restricted input mode in response to the user failing to adequately perform a test. For example, Hyde (col. 4, line 60-col.5, line 6) states "If the mobile device detects that the user has touched the buttons in their revealed sequential order before the predefined time period has expired, then the mobile device may proceed without changing an operational characteristic. More particularly, the mobile device may allow the user to interact with the mobile device with limited or no restrictions. On the other hand, if the mobile device determines that the predefined time period has expired before the user has successfully touched the buttons in their revealed sequential order, then the mobile device may responsively change an operational characteristic of the mobile device, preferably limiting or disabling one or more functions of the mobile device so as to thereby limit user interaction with the mobile device." Thus, Hyde enter a restricted or limited operational mode in response to the user failing to perform the required test, not in response to determining that the mobile device is in a vehicle. 

Hyde discloses determining if the user entered an input  on the mobile device (col. 4, lines 57-59, “mobile device will determine whether the user has touched the buttons..”). Hyde discloses  restricting the mobile device based on the input of the user, i.e.  when user touches buttons in a specific order before or after expiration of predefined time. Based on the input the mobile device will either be limited in functionality or not limited (col. 4, lines 60-67, col. 5, lines 1-6). Thus, Examiner believes that Hyde discloses the argued limitation as recited in claim 1, i.e. the user is restricted to user the mobile device based on the input to the user device. 
Applicant argues: Hyde does not describe that the mobile device will present a prompt when in limited input or operational mode that prompts the user to use an allowed input type instead of an input type disallowed in the limited operational mode.
Applicant’s arguments with respect to above argument have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See office action below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 , 9, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. More specifically, the terms “first input device” and “second input device” are not supported in the specification. The specification discloses different types of inputs however does not disclose first and second input devices.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. More specifically, it is unclear what is meant by “first input device” and “second input device”. It is unclear as to whether the applicant is claiming two different devices or different inputs. For the purpose of prior art rejection, Examiner construes said limitations as different inputs. 
Claims 2-8, 10-14, 16-20 are rejected under 112 for their dependency on claims 1, 9, and 15. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 9-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hyde (8,893,053) in view of Fedorov (9,002,412).

Regarding claim 1, Hyde a method comprising: 
Determining by an electronic device, that the electronic device is in a vehicle (col. 7, lines 63 “determine that the mobile device is in the vehicle”); 
in response to the determination, causing the electronic device to operate in a limited input mode (col. 5, lines 2-6, “limiting or disabling one or more functions of the mobile device”); 
receiving a first user input from a user at an application of the electronic device (FIG. 6, “70”, “detect a trigger condition for testing an ability of a user to engage in tactile interaction with the mobile device”); 
determining that the first the user input corresponds to the first input device (FIG. 6, “74”, “determine whether the user tactilely manipulates the mobile device in accordance with the sequential order..”); 
determining that use of the first input (FIG. 6, “76”, “responsive to determining that the user does not tactilely manipulate the mobile device in accordance with the sequential order..).
Hyde does not explicitly disclose determining that use of the first input device is not allowed in the limited input mode,  presenting a prompt indicating that the user should provide input using a second input device that is allowed in the limited input mode.
Fedorov, in the same field of endeavor, teaches determining that use of the first input device is not allowed in the limited input mode (abstract, “if the speed is greater than a predetermined speed.. system prompts user to enable handsfree mode”. Examiner construes the limited mode based on the speed of the vehicle), presenting a prompt indicating that the user should provide input using a second input device that is allowed in the limited input mode (abstract, “If the speed is greater than a pre-determined speed, the system audibly prompts the user to enable hands-free mode. If the user says yes, the system enables hands-free mode and the user may continue to use the application in hands-free mode”. Examiner construes the hands-free mode as the limited mode, and the second input as the audio).
Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the method of modifying the mobile device functionality as disclosed by Hyde to incorporate promoting the user to provide input according to the second input type as taught by Lavi for the purpose of improving the safety of the driver while using the mobile device when vehicle is in motion. 
Regarding claim 2, Hyde discloses receiving a user instruction to activate the application of the electronic device (FIG. 6, “70”); 
identifying that the user is inside the vehicle (col. 7, lines 63 “determine that the mobile device is in the vehicle”); and 
modifying a functionality of the application to correspond to the limited input mode (FIG. 6, “76”).  
Regarding claim 3, Hyde discloses identifying that at least one functionality of the application requires touch input to enter text; and 
modifying the at least one functionality to cause the application to accept only verbal input and not touch input while in the limited input mode (col. 2, lines 1-4).  
Regarding claim 4, Hyde discloses wherein the user input comprises interacting with a touch- based control to initiate a communication using the electronic device (col. 10, lines 61-62), further comprising disabling the touch-based control (FIG. 6, “76”, col. 11, lines20-28).  
Regarding claim 5, Hyde discloses comprising replacing the touch-based control with a verbal prompt indicator, the verbal prompt indicator indicating to the user that the electronic device is actively receiving cognitive voice input (col. 11, lines 41-46). 
Regarding claim 9, Hyde discloses an electronic device (FIG. 1), comprising: one or more processors (FIG. 4, “processor 20”); 
Memory (FIG. 4, “data storage”); and 
one or more programs (FIG. 4, “program instructions”), wherein the one or more programs are stored in the memory (FIG. 4, “data storage” and “program instructions”) and configured to be executed by the one or more processors (col. 7, lines 42-44), the one or more programs including instructions for: 
identifying that an electronic device is in a vehicle (col. 7, lines 63 “determine that the mobile device is in the vehicle”); 
in response to the identification, causing the electronic device to operate in a limited input mode (col. 5, lines 2-6, “limiting or disabling one or more functions of the mobile device”); 
receiving input from a user at an application of the electronic device (FIG. 6, “70”, “detect a trigger condition for testing an ability of a user to engage in tactile interaction with the mobile device”); 
determining that the user input corresponds to a first input type (FIG. 6, “74”, “determine whether the user tactilely manipulates the mobile device in accordance with the sequential order..”); 
determining that the first input type does not correspond to the limited input mode (FIG. 6, “76”, “responsive to determining that the user does not tactilely manipulate the mobile device in accordance with the sequential order..).
Hyde does not explicitly disclose prompting the user to provide input of a second input type that corresponds to the limited input mode.
Lavi teaches prompting the user to provide input of a second input type that corresponds to the limited input mode (¶0021, “Microphone 32 provides audio input to the telematics unit to enable the driver or other occupant to provide voice commands and carry out hands-free calling via the wireless carrier system 14”).  
Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the method of modifying the mobile device functionality as disclosed by Hyde to incorporate promoting the user to provide input according to the second input type as taught by Lavi for the purpose of improving the safety of the driver while using the mobile device when vehicle is in motion. 
Regarding 10, claim 10 is rejected using the same art and rationale used to reject claim 2.
Regarding 11, claim 11 is rejected using the same art and rationale used to reject claim 3.
Regarding 12, claim 12 is rejected using the same art and rationale used to reject claim 4.
Regarding 13, claim 13 is rejected using the same art and rationale used to reject claim 5.
Regarding 15, claim 15 is rejected using the same art and rationale used to reject claim 9.
Regarding 16, claim 16 is rejected using the same art and rationale used to reject claim 2.
Regarding 17, claim 17 is rejected using the same art and rationale used to reject claim 3.
Regarding 18, claim 18 is rejected using the same art and rationale used to reject claim 4 and 5.



Claims 6-8, 14, 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hyde (8,893,053) in view of Fedorov (9,002,412) as applied to claim 1 and further in view of Bennett (2013/0322665). 

Regarding claim 6, Hyde does not explicitly disclose receiving input of the second input type from the user; processing the user input; 
presenting, on a display screen of the device, text that represents the user input (FIG. 95, “9530”).
Bennett receiving input of the second input type from the user (FIG. 95, “9505”); 
processing the user input (FIG. 95, “9515”);
presenting, on a display screen of the device, text that represents the user input (FIG. 95, “9530”).  
Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the method of modifying the mobile device functionality as disclosed by Hyde to incorporate displaying text that represents user input as taught by Bennett for the purpose of generating a less intensive processing time while displaying more efficient application in 3D. 
Regarding claim 7, Bennett teaches receiving input of the second input type from the user; 
processing the user input; and presenting a result of the processing on the display screen of the device (FIG. 86).
Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the method of modifying the mobile device functionality as disclosed by Hyde to incorporate displaying text that represents user input as taught by Bennett for the purpose of generating a less intensive processing time while displaying more efficient application in 3D. 
Regarding claim 8, Bennett teaches wherein the input of the second type includes a verbal search request, and wherein the result of the processing includes one or more search results returned based on processing the verbal search request (FIG. 86).
Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the method of modifying the mobile device functionality as disclosed by Hyde to incorporate displaying text that represents user input as taught by Bennett for the purpose of generating a less intensive processing time while displaying more efficient application in 3D. 
Regarding 14, claim 10 is rejected using the same art and rationale used to reject claim 6.
Regarding 19, claim 19 is rejected using the same art and rationale used to reject claim 7.
Regarding 20, claim 20 is rejected using the same art and rationale used to reject claim 8.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reed (2013/0204495) discloses A system and method for monitoring and regulating a vehicle includes a communications device to provide remote communication with the vehicle, and a vehicle restriction control module for monitoring and regulating at least one vehicle operation parameter (abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDHWAN K MAWARI whose telephone number is (571)270-1535. The examiner can normally be reached mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on 571-272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REDHWAN K MAWARI/Primary Examiner, Art Unit 3667